


Exhibit 10.2.2
Amendment and Waiver
Dated as of September 25, 2009
to
Receivables Sale Agreement
Dated as of July 1, 2005
 
This Amendment and Waiver (the “Amendment”), dated as of September 25, 2009, is
entered into among Kansas City Power & Light Receivables Company (the “Seller”),
Kansas City Power & Light Company (the “Initial Collection Agent”), Victory
Receivables Corporation (the “Purchaser”), The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch (formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New
York Branch), as agent for the Purchaser (the “Agent”).
 
Reference is hereby made to that certain Receivables Sale Agreement, dated as of
July 1, 2005 (as amended, supplemented or otherwise modified through the date
hereof, the “Sale Agreement”), among the Seller, the Initial Collection Agent,
the Purchaser and the Agent.  Terms used herein and not otherwise defined herein
which are defined in the Sale Agreement or the other Transaction Documents as
defined in the Sale Agreement shall have the same meaning herein as defined
therein.
 
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
Section 1. The Seller and Initial Collection Agent have requested that the Agent
waive the fifteen day notice requirement set forth in Section 5.1(g)(ii) of the
Sale Agreement and the Agent has agreed to do so.
 
The Seller and Initial Collection Agent acknowledge and agree that the foregoing
waiver is limited to the matters expressly set forth herein and the Seller and
Initial Collection Agent remain obligated to comply with all other terms and
conditions of the Sale Agreement (as amended hereby) and the other Transaction
Documents.  The Seller and Initial Collection Agent further acknowledge and
agree that neither the Purchaser nor the Agent shall not be obligated in the
future to waive any provision of the Sale Agreement or the other Transaction
Documents as a result of having provided the waiver contained herein.
 
Section 2. Upon execution by the parties hereto in the space provided for that
purpose below, the Sale Agreement shall be, and it hereby is, amended as
follows:
 
Exhibit D to the Sale Agreement is hereby amended in its entirety and as so
amended shall read as set forth on Exhibit D attached hereto.
 
Section 3. The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed.  From and
after the date hereof, the Sale Agreement shall be amended and supplemented as
herein provided, and, except as so amended and supplemented,

 

--------------------------------------------------------------------------------


 
the Sale Agreement, each of the other Transaction Documents and all other
documents executed in connection therewith shall remain in full force and
effect.
 
Section 4. This Amendment shall become effective once the Agent receives
executed counterparts hereof.
 
Section 5. This Amendment may be executed in two or more counterparts, each of
which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument.
 
Section 6. This Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York.

 
 
-2-

--------------------------------------------------------------------------------


 
 
In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
 


 


 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as the Agent

 
 
By:  /s/ Van Dusenbury

 
Title: Senior Vice President

 
 
Victory Receivables Corporation

 
 
By:  /s/ Frank B. Bilotta

 
Title:  President

 
 
Kansas City Power & Light Receivables Company

 
 
By:  /s/ James P. Gilligan

 
Title:  President

 
 
Kansas City Power & light Company

 
 
By:  /s/ Michael W. Cline

 
Title:  VP – Investor Relations & Treasurer


 
 
 
 
-3-

--------------------------------------------------------------------------------


 
Exhibit D


Addresses and Names of Seller and Originator
 
1.Locations.  (a) The chief executive office of the Originator is located at the
following address:
 
Kansas City Power & Light Company
 
1200 Main Street
 
Kansas City, Missouri  64105
 
No such address was different at any time since September 21, 2009.
 
(b)The chief executive office of the Seller is:
 
2215-B Renaissance Drive
Renaissance Office Park
Las Vegas, Nevada 89119
 
No such address was different at any time since July 1, 2005.
 
(c)The following are all the locations where the Seller and the Originator
directly or through its agents maintain any Records:
 
Same as (a) above
 
2.Names.  The following is a list of all names (including trade names or similar
appellations) used by the Seller and the Originator or any of its divisions or
other business units that generate Receivables:
 
    KCPLRC
    KCREC
    KCPL
    KCP&L
    Kansas City Power & Light
    Kansas City Power & Light Company
    Kansas City Power & Light Receivables Company





